Citation Nr: 0207947	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a burn of the left ring 
finger.

2.  Entitlement to an initial compensable evaluation for 
service-connected lipoma of the abdomen.

3.  Entitlement to an initial compensable evaluation for 
service-connected recurring warts.

4.  Entitlement to an initial compensable evaluation prior to 
February 25, 2000 for service-connected residuals of a lumbar 
strain.

(The issues of entitlement to initial compensable evaluations 
for residuals of a right knee disability, and for 
hemorrhoids, will be the subjects of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to August 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which granted service 
connection for right knee disability, residuals of a burn of 
the left ring finger, hemorrhoids, recurring warts, lipoma of 
the abdomen, and lumbar strain.  The evaluation assigned for 
each disability was noncompensable, effective August 1996.

In July 1999, the Board remanded the appeal to the RO for 
additional examinations, clarification on issues, as well as 
additional medical records.  Following this development, the 
RO, in a rating decision dated April 2000, awarded an 
increased rating for lumbar strain and assigned a rating of 
10 percent disabling effective February 25, 2000.  The RO 
also awarded an increased rating for a right knee disability, 
and assigned a rating of 10 percent disabling effective 
August 25, 1996.  Noncompensable ratings were continued for 
the other disabilities at issue.

The Board is undertaking additional development on the claims 
for increased initial evaluations for residuals of a right 
knee disability, and for hemorrhoids, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,009, 3,105 
(Jan. 23, 2002 (to be codified at 38 C.F.R. § 20.903).)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The electrical burn disability of the left ring finger is 
manifested by a small residual scar with no associated 
functional disability.

2.  The veteran's lipoma of the abdomen is manifested by 
complaints of pain with touch or pressure or when he moves 
muscles while lying on his abdomen.

3.  The veteran's recurrent warts are several small slightly 
umbilicated warts on his right fingers.

4.  Prior to and from February 25, 2000, the lumbar strain 
has been shown to be manifested by complaints of pain, 
productive of no more than slight limitation of motion of the 
lumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of an electrical burn of the left ring finger have 
not been met.  38 U.S.C.A. §1155 (West 1991); 38 C.F.R. 
§ 4.118 Diagnostic Codes 7804, 7805 (2001).

2.  The criteria for an initial compensable rating for lipoma 
of the abdomen has not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5284; 38 
C.F.R. § 4.118, Diagnostic Codes 7819, 7805 (2001).

3.  The criteria for an initial compensable rating for 
recurrent warts have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5284; 38 C.F.R. § 4.118, Diagnostic Codes 7819, 7805 
(2001).

4.  The criteria for an initial 10 percent rating prior to 
February 25, 2000 for residuals of lumbar strain have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

5.  The criteria for an initial evaluation in excess of 10 
percent prior to and from February 25, 2000 for residuals of 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
information and evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and the RO has not had an 
opportunity to consider the veteran's claim under the VCAA, 
there is no prejudice to the veteran in proceeding with this 
appeal since the requirements of the VCAA have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  In 
this regard, the Board finds that the RO provided the veteran 
with adequate notice as to the information and evidence 
necessary to substantiate his claims.  Collectively, the 
October 1996 rating decision, the statement of the case, and 
the supplemental statement of the case notified the veteran 
of the evidence considered, the pertinent laws and 
regulations, the reasons his claims were denied and the 
evidence necessary to substantiate those claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran has been afforded VA examinations in 
connection with the disabilities at issue.  In addition, 
private and VA treatment records have been obtained.  The 
Board is unaware of any additional relevant evidence that 
should be obtained prior to appellate review.  Lastly, the 
veteran presented testimony at a hearing before a member of 
the Board.  Accordingly, the Board finds that in this case 
the VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.  The case is now ready for 
appellate review.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

Because this case arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluations, consideration must be given to the 
possibility of staged ratings; that is, separate ratings may 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).


A.  Residuals of an electrical burn of the left ring finger

The veteran's service-connected residuals of an electrical 
burn of the left ring finger are currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under that Diagnostic Code, scars that limit the function of 
any part affected are rated based upon limitation of function 
of the part affected.  Additionally, pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7803 and 7804, a 10 percent 
disability evaluation is awarded for superficial scars which 
are poorly nourished with repeated ulceration, or which are 
tender and painful on objective demonstration, respectively.

As noted above, service connection has been established for 
an electrical burn disability of the left ring finger, 
effective from August 25, 1996.  On VA examination in October 
1996, the veteran had no complaints relative to the left ring 
finger.  He was noted to be right-handed.  On physical 
examination, the examiner noted the veteran had a history of 
injury of the left ring finger, skin, with no residual injury 
seen on current examination.  

The veteran underwent a VA examination in February 2000.  The 
examiner noted that the veteran reported a history of a burn 
injury with a scar on the left ring finger.  The veteran 
complained of a tingling or numb feeling after prolonged 
typing.  On inspection, the examiner noted that the scar was 
not apparent.  There was a faint, smooth, nontender, 
nondisfigured area.  This did not interfere with flexion 
and/or extension and was not tender to pressure.  The veteran 
could feel touch in the area with sensitivity remaining 
intact.  He was diagnosed with residual scar of the left ring 
finger, small, residual of burn, no functional disability.

While the veteran has been diagnosed with a small scar of the 
left ring finger, as a residual of a burn injury, the scar 
has not been shown to be poorly nourished, ulcerated, nor 
tender or painful, so as to warrant a compensable rating 
under Diagnostic Code 7803 or 7804.  Further, there is no 
medical evidence which indicates that the veteran exhibits 
any limitation of function associated with the scar due to 
his residuals of an electrical burn of the left ring finger.  
The veteran has not presented any medical (competent) 
evidence to support his claim that his burn is "painful to 
touch."  As such, the Board finds that the veteran's 
residuals of an electrical burn of the left ring finger are 
appropriately rated as noncompensable under Diagnostic Code 
7805, and the preponderance of the evidence is against a 
higher rating at this time.  As the disability has been shown 
to be manifested by a small asymptomatic scar, productive of 
no functional impairment, throughout the rating period, 
staged ratings are not warranted.


B.  Lipoma of the abdomen

The veteran's lipoma of the abdomen is rated as 
noncompensable under Diagnostic Code 7819.  According to the 
applicable schedular criteria, benign new skin growths are 
rated as analogous to scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2001).  However, disabilities rated 
pursuant to Diagnostic Code 7819 may also be rated as for 
eczema, dependent upon the location, extent and repugnant or 
otherwise disabling character of the manifestations.

The criteria for rating scars, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805, have been set forth 
above.  Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, 
a noncompensable rating is assigned for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  Higher 
evaluations are assignable under this diagnostic code for 
demonstration of greater disability.

On VA examination in October 1996, the veteran complained of 
a lump on the right side of the abdomen.  He denied that it 
interfered with ordinary activity, or was associated with 
appetite, digestion or motion.

At the veteran's most recent VA examination in February 2000, 
the examiner noted that the veteran complained of pain when 
touch or pressure was applied to the right side of the 
abdomen, or when he moves his muscles lying on his abdomen on 
the right side.  A physical examination revealed a 
subcutaneous smooth, rounded, firm, nontender mass, 2 cm 
across in the upper abdomen near the chest.  There was no 
rebound.  There was no increase in symptoms with pressure or 
motion.  The examiner classified the mass as a lipoma and 
stated that a lipoma should not interfere with daily 
activity, work schedule or any physical activity in which the 
veteran wishes to engage.  The diagnosis was lipoma of the 
abdomen, small, movable, occasionally tender by history.

The Board finds that the veteran does not meet or nearly 
approximate the criteria for the assignment of a compensable 
rating for his lipoma of the abdomen at any time during the 
rating period.  A thorough review of the medical evidence on 
file does not show any distinctive periods for which the 
veteran's lipoma was manifest by exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  No 
such findings are shown by the VA examinations, which also 
diagnosed the lipoma as being small and movable.  While the 
veteran reported a complaint of pain to touch or pressure on 
the right side of the abdomen, there was no increase in 
symptoms with pressure on motion on physical examination at 
that time.  Therefore, there is no objective evidence that 
the veteran meets or nearly approximates the criteria 
necessary for a compensable rating under any of the 
potentially applicable Diagnostic Codes.  Therefore, the 
preponderance of the evidence is against the claim.

C.  Recurrent warts

The veteran's recurrent warts are rated as noncompensable 
under Diagnostic Code 7819.  According to the applicable 
schedular criteria, benign new skin growths are rated as 
analogous to scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
7819 (2001).  However, disabilities rated pursuant to 
Diagnostic Code 7819 may also be rated as for eczema, 
dependent upon the location, extent and repugnant or 
otherwise disabling character of the manifestations.

The rating criteria for scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805, as well as the rating 
criteria for eczema under Diagnostic Code 7806, have been set 
forth above.

On VA examination in October 1996, the veteran complained of 
a wart on the right elbow.  Physical examination confirmed 
the presence of a small, common wart, about 3-4 mm across the 
right elbow, which was characterized by the examiner as 
asymptomatic.

The February 2000 VA examination report notes that the 
veteran was questioned and examined for common warts.  It was 
noted the veteran has had recurring warts in the past, 
including at least one wart on the right elbow.  A physical 
examination showed the right elbow to have a slight, 
roughened, painless area, less than 0.5 cm across, without 
tenderness and/or bleeding or crusting.  The examiner stated 
that this would not be a functional disability in any 
ordinary activity.  On the right small finger there was a 
small, 2mm, raised wart and a smaller reddened area on the 
third finger on the right, slightly umbilicated, no more than 
2mm.  They were not tender.  The diagnosis was common warts, 
small, right second and third fingers.

The Board finds that the veteran does not meet the criteria 
for the assignment of a compensable rating for his recurrent 
warts at any time during the rating period.  A review of the 
medical evidence on file does not show any distinctive 
periods for which the veteran's warts were manifest by 
symptoms comparable to exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  The findings 
shown by the VA examinations, indicated two small warts on 
the fingers, as well as a slight rounded area on the right 
elbow measuring 0.5cm.  Therefore, because of the lack of any 
objective medical evidence to the contrary, the Board finds 
that the preponderance of the evidence is against a 
compensable rating for recurrent warts.

D.  Residuals of a lumbar strain

The veteran's lumbar strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective February 25, 2000.  The veteran continues to 
appeal the initial noncompensable evaluation which was 
assigned effective August 25, 1996.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001) establish that lumbosacral strain with slight 
subjective symptoms only warrants a noncompensable rating.  A 
10 percent rating is assigned when there is evidence of 
lumbosacral strain with characteristic pain on motion.  
Higher disability ratings are assignable under this 
diagnostic code for the showing of greater disability.

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292.

The veteran's service medical records show that the veteran 
was seen on occasions for low back pain.  A VA examination 
dated October 1996 included a radiology report which showed a 
normal lumbosacral spine.  A physical examination showed the 
veteran to have some low back pain since about 1994, with 
some degree of soreness, some degree of stiffness, and 
occasional ache.  The veteran had a well-formed back, with 
preserved lumbar lordosis.  He freely forward flexed 90 
degrees with right lateral bending at the waist 30 degrees 
and 20 degrees at the lumbar area.  There was no pain on leg 
raising and no tenderness.

At the VA examination in February 2000, the veteran 
complained of back pain and back strain.  He stated that on 
most days he has only a minor ache but is aware of his back.  
He  avoided heavy lifting, and did not lift anything over 10 
pounds or so.  The examiner noted that the veteran was 
subject to what he called spasms or tightening in the muscles 
of the low back which was painful.  They were not extreme 
enough to immobilize the veteran from being ambulant.  He did 
not know of any notable weaknesses in the extremities or 
significant radicular symptoms.  He also felt the sensation 
of the spasms.  The veteran did not have any flares and did 
not have any functional disability.  

Physical examination at that time revealed the veteran to be 
a muscular young man who walked with only a suggestion of a 
limp due to the right knee condition.  The veteran had 
preserved curvature of the cervical and lumbar spine.  He was 
also observed to forward flex 90 degrees, bend at the waist 
40 degrees, left, and 30 degrees, right, with flexion.  He 
had discomfort at the extreme of flexion to the right and 
left.  He was able to rotate 20 degrees at the lumbar area.  
There was tenseness, but no tenderness, on palpitation over 
the paralumbar area and to the buttocks or sacroiliac area.  
The veteran's legs were tight on straight leg raising but he 
did not have significant referred pain to his back, right or 
left.  His reflexes were present and he had no objective 
sensory deficit.  The prior normal x-ray of the lumbar spine 
was reviewed.  The diagnosis was lumbar strain, chronic, 
symptomatic.

As noted above, under the provisions of Diagnostic Code 5295, 
an evaluation of 10 percent requires evidence of lumbosacral 
strain with characteristic pain on motion.  The veteran 
complained of low back pain in service, and on original VA 
examination in October 1996, it was noted the veteran 
complained of continued low back pain since 1994, with some 
soreness and occasional ache.  He also demonstrated range of 
motion in the lumbar spine which was less than full.  On the 
February 2000 VA examination, the veteran demonstrated 
discomfort at the extremes of flexion to the right and the 
left.  He also complained of painful muscle spasms.  Range of 
motion of the lumbar spine was less than full.

The clinical evidence establishes that the veteran complained 
of low back pain since service.  While he demonstrated almost 
full flexion on both VA examinations during the rating 
period, he had restricted right lateral bending to 20 degrees 
at the lumbar area on VA examination in October 1996, and 
rotation restricted to 20 degrees at the lumbar area on VA 
examination in February 2000.  The Board finds this to be 
demonstrative of no more than slight limitation of motion of 
the lumbar spine throughout the rating period.  He has denied 
having flare-ups or noticeable weakness on VA examination in 
February 2000.  As such, functional impairment comparable to 
moderate limitation of motion of the lumbar spine has not 
been demonstrated even with consideration of the effects of 
pain on use, as contemplated in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  While the veteran complained of painful muscle 
spasms of the low back, none were demonstrated on either VA 
examination, including on extremes of bending.  Further, the 
veteran has demonstrated no unilateral loss of spine motion.  
Hence, the preponderance of the evidence is against an 
evaluation greater than 10 percent under Diagnostic Code 5292 
or 5295, at any time during the rating period.  As a 10 
percent rating, and no more, is warranted prior to February 
25, 2000, and an evaluation in excess of 10 percent is not 
warranted from February 25, 2000, staged ratings are not 
warranted.

E.  Conclusion

The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his appeals adjudicated herein.  However, as a 
layperson, he is not competent to make medical 
determinations.  See e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Further, the evidence does not reflect that the veteran's 
disabilities adversely affect his employment other than as 
contemplated in his current disability ratings.  The Board 
emphasizes that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for service-connected 
residuals of a burn of the left ring finger is denied.

An initial compensable evaluation for service-connected 
lipoma of the abdomen is denied.

An initial compensable evaluation for service-connected 
recurring warts is denied.

An initial 10 percent evaluation for service-connected lumbar 
strain, prior to February 25, 2000, is granted, subject to 
the applicable law governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for lumbar strain, 
prior to or from February 25, 2000, is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

